Order entered July 2, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00668-CV

                       DEDERIAN DEMOND HERRON, Appellant

                                              V.

                    ABIGAIL SALVADOR MUNOZ, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-05553

                                          ORDER
       Before the Court is appellant’s June 28, 2018 “Motion for Remanded Motion.” The

motion is addressed to the trial court as well as this Court. To the extent appellant is seeking

relief from this Court, we DENY the motion.


                                                     /s/   ADA BROWN
                                                           JUSTICE